Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 12 July 2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 July 2022 has been entered.
	
Response to Amendment
In the amendment dated 07/12/2022, the following occurred: Claim 1 has been amended.
Claims 1-14 are pending and have been examined.
	
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2018-169818, filed on 09/11/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 1 falls into at least one of the statutory categories (i.e., apparatus).
Step 2A Prong 1: The identified abstract idea is as underlined:
A diagnostic support apparatus comprising a processor, the processor configured to: 
obtain a medical image, which is a current diagnostic target, as a target diagnostic medical image; 
access a diagnostic medical image database that stores past-diagnostic medical images that are diagnostic targets in a past diagnosis to compare the target diagnostic image with each of the past-diagnostic medical images stored in the diagnostic medical image database;
detect the past-diagnostic medical image similar to the target diagnostic medical image from the diagnostic medical image database, as a similar diagnostic medical image;
access a relationship information database that stores correspondence information indicating a correspondence relationship between a past-diagnostic medical image and a reference medical image referred to in the past diagnosis, to refer to the correspondence information; 
detect the reference medical image referred to in diagnosing the similar diagnostic medical image, as a supporting reference medical image, from the diagnostic medical image database based on the referred correspondence information; and
display the target diagnostic medical image, the similar diagnostic medical image, and the supporting reference medical image simultaneously on a display.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: a processor, databases and a display (see e.g., Specification at para. 0030). That is, other than reciting generic computer components, the claimed invention amounts to a human following a series of rules or steps to support a diagnosis performed using medical image(s). For example, but for the display, the claim encompasses person(s) obtaining, accessing, storing, comparing, detecting, referring to (i.e., using) or displaying data at computer terminal(s). The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. See additionally MPEP § 2106.04(a)(2). Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor, databases and a display that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification e.g., at [0030]: “interpretation DB server 20 is a known computer, and comprises a storage device 70 (storage unit), a memory 72, a central processing unit (CPU) 74, and a communication unit 76… connected to each other through a data bus 78”). See MPEP § 2106.04(d)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	


Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, databases and a display to perform the method amount no more than mere instructions to apply the judicial exception using generic computer(s) and/or generic computer component(s). Mere instructions to apply a judicial exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”). See MPEP § 2106.05(f).

Dependent Claims 2-14, when analyzed as a whole, are similarly rejected under 35 U.S.C. §101 because the additional limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The claim(s), when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible. 
	Claim 2 merely further describes the abstract idea (e.g. the medical images displayed). See analysis, supra.
	Claims 3-14 merely further describe the additional elements of the processor, databases and display (e.g. displaying data, storing data, detecting an image (e.g., using the correspondence information), determining a display mode using the degree of effectiveness, determine a display order using the degree of effectiveness). See analysis, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

	
Claim(s) 1-6 and 13-14 are rejected under 35 U.S.C.103 as being unpatentable over Takata et al. (US 2016/0125162).

Re. CLAIM 1, Takata teaches a diagnostic support apparatus comprising a processor ([0185] teaches a processor of the information terminal 100 implementing an application), the processor configured to:
obtain a medical image, which is a current diagnostic target, as a target diagnostic medical image ([0006] teaches a target medical image that is a medical image to be interpreted. Fig. 53 & [0315] teaches transmitting all series of target test to information terminal 100; and then displaying series list and slice image (a target diagnostic medical image).);
access a diagnostic medical image database that stores past-diagnostic medical images that are diagnostic targets in a past diagnosis (Abstract teaches similar medical images received from a case search system (accessed). [0006] teaches a medical image database (accessed) having medical images registered therein; and receiving a plurality of similar medical images (past-diagnostic medical images). The Examiner interprets similar medical images received from the database using the case search system as diagnostic targets in a past diagnosis.) to compare the target diagnostic medical image with each of the past-diagnostic medical images stored in the diagnostic medical image database (The Examiner notes that “to compare…” is an intended use of “access…”, which is not required for the claim to be met);
detect the past-diagnostic medical image similar to the target diagnostic medical image from the diagnostic medical image database, as a similar diagnostic medical image ([0198] teaches the case display area 710 of the similar case data display area 770 is an area where thumbnail images of similar cases that are similar to the search query image (target medical image, see [0006]) are displayed (necessarily detected) in order of similarity; and a thumbnail image is an example of a similar medical image (past-diagnostic medical image).);
access a relationship information database that stores correspondence information indicating a correspondence relationship between a past-diagnostic medical image and a reference medical image referred to in a past diagnosis (Fig. 9 & [0197] teaches a screen including a medical book (reference database) (necessarily accessed) in display area 760. Fig. 14 & [0231] teaches displaying a page (reference medical image) of a selected image (the selected thumbnail image)(past-diagnostic medical image) by extracting the corresponding page number (correspondence information). The Examiner interprets the page number as previously referred to by a user.) to refer to the correspondence information (The Examiner notes that “to refer to…” is an intended use of “access…”, which is not required for the claim to be met.); 
detect the reference medical image referred to in diagnosing the similar diagnostic medical image, as a supporting reference medical image (The Examiner interprets a user as deciding that a displayed medical book page is supportive, e.g., p. 210 or p. 211 shown in Fig. 15.) [… from the diagnostic medical image database…] (the medical image database used by the case search system) based on the referred correspondence information (Fig. 15 & [0233] teaches a scrollbar 761. The Examiner interprets a user as remembering the page number of the medical book page that was supportive and scrolling to it.); and
display […] the similar diagnostic medical image, and the supporting reference medical image simultaneously on a display (Abstract teaches plural similar medical images (similar diagnostic medical images) received from the case search system are displayed on a display of an information terminal, as well as a user selection-based page (reference medical image) of an electronic medical book. The Examiner interprets the user-selected page as supportive. Fig. 53 teaches displaying series list and slice image (a target diagnostic medical image).)

Takata may not explicitly teach that a medical book (relationship information database) page (reference medical images) can be received (detected) from the diagnostic medical image database (medical image database).
However, it would be obvious to one of ordinary skill in the art, before the effective filing date, to integrate the components of Takata into a single structure, without undue experimentation or risk of unexpected results. The Examiner notes that the claims may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. In this case, the limiting function is that of bringing together prior-known elements (the medical image database and the electronic medical book) in “one physical location” (e.g., such that the data contained in both can be received from use of the case search system). As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of filing. See In re Larsen, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) “use the of a one piece construction instead of the structure disclosed [in the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04.

Takata may not explicitly teach display simultaneously
	the target diagnostic medical image (i.e., a slice image from the target medical image),
	the similar diagnostic medical image (i.e., a similar medical image received from the case search system), and 
	the supporting reference medical image (i.e., a medical book page in the electronic medical book, which the user finds supportive).
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of displaying data with teaching of Takata, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Takata. Display technology (as taught by Takata) does not change or affect the information terminal-related functionality of the system and method of controlling information terminal and recording medium of Takata. Providing image-related information to a display screen (see Abstract) would be performed the same way even with the addition of image data disclosed. Since the functionalities of the elements in Takata do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 2, Takata teaches the diagnostic support apparatus according to claim 1, wherein the plurality of the supporting reference medical images are displayed as a list (see claim 1 prior art rejection. The Examiner interprets pages of the electronic medical book as supporting reference medical images, the user finding these pages to be supportive. Fig. 15 & [0233] teaches a scrollbar 761 that is vertically long; and vertically scrolling through page after page (list) of the medical book displayed.)

Re. CLAIM 3, Takata teaches the diagnostic support apparatus according to claim 1, wherein the supporting reference medical image (page) is displayed on the display [… as a thumbnail image subjected to reduction processing…] (See Fig. 15 & [0233], “display control unit 104”. Fig. 9 & [0442] teaches the plurality of similar cases (similar images) are displayed as thumbnails. [0444] teaches subjecting an original image to a resolution reduction process to obtain a thumbnail.)

Takata may not teach displaying a page as a thumbnail image subjected to reduction processing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of an information terminal display with teaching of Takata, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Takata. Providing resolution reduction process technology (as taught by Takata) does not change or affect the normal display-related functionality of the information terminal display of Takata. Displaying image-related information on an information terminal display would be performed the same way even with the addition of resolution reduction process technology. Since the functionalities of the elements in Takata do not interfere with each other, the results of the combination would be predictable.
	
Re. CLAIM 4, Takata teaches the diagnostic support apparatus according to claim 1, wherein the processor is further configured to
[… store…] the supporting reference medical image (page) so as to be associated with patient information regarding [… a patient of a subject of the target diagnostic medical image…] (Fig. 2 & [0185] teaches the processor of information terminal 100, which can download data. [0187] teaches storage devices included in the information terminal store (associate) pieces of data. Fig. 2 & [0151] teaches the case search system 300 includes patient information accumulation unit 201 and medical book data accumulation unit 221. [0166] teaches element 201 accumulates (associates) patient information. [0172] teaches element 221 accumulates medical book data.)

Takata may not explicitly teach storing certain data (e.g., data from elements 201 & 221) in the information terminal 100.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of the information terminal 100 with teaching of Takata, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Takata. Accumulating patient-related information (as taught by Takata) does not change or affect the normal computer-related functionality of the information terminal of Takata. Data download and storage would be performed the same way even with the addition of accumulating patient-related information. Since the functionalities of the elements (information terminal components) in Takata do not interfere with each other, the results of the combination would be predictable.

Takata may not explicitly teach patient information regarding a patient of a subject of the target diagnostic medical image. 
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Takata teaches a system unit and an information terminal, each capable of storing information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Re. CLAIM 5, Takata teaches the diagnostic support apparatus according to claim 1, wherein the processor is further configured to 
	[… store…] patient information regarding [… a patient of a subject of the supporting reference medical image…] so as to be associated with patient information regarding [… a patient of a subject of the target diagnostic medical image…] (Fig. 2 & [0185] teaches the processor of information terminal 100, which can download data. [0187] teaches storage devices included in the information terminal store (associate) pieces of data. Fig. 2 & [0151] teaches the case search system 300 includes patient information accumulation unit 201. [0166] teaches element 201 accumulates (associates) patient information.)

Takata may not explicitly teach storing certain data (e.g., data from element 201) in the information terminal 100.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of the information terminal 100 with teaching of Takata, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Takata. Accumulating patient-related information (as taught by Takata) does not change or affect the normal computer-related functionality of the information terminal of Takata. Data download and storage would be performed the same way even with the addition of accumulating patient-related information. Since the functionalities of the elements (information terminal components) in Takata do not interfere with each other, the results of the combination would be predictable.

Takata may not explicitly teach patient information regarding a patient of a subject of the supporting reference medical image and a patient of a subject of the target diagnostic medical image.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Takata teaches a system unit and an information terminal, each capable of storing information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Re. CLAIM 6, Takata teaches the diagnostic support apparatus according to claim 1, wherein processor is further configured to detect an image, which includes a region similar to a designated partial region of the target diagnostic medical image, as a similar diagnostic medical image ([0119] teaches causing the computer (processor) of the information terminal to detect designation information indicating a region of interest (designated partial region) in the target medical image. Fig. 53 at S630 & [0332] teaches the similar case search unit 300 determines similar cases (similar medical images) to be transmitted from element 300 to point B by comparing image features extracted from a slice image (target diagnostic medical image) and ROI data transmitted from point B. The Examiner notes that the Specification does not disclose feature extraction or what detecting entails.)

Re. CLAIM 13, Takata teaches the diagnostic support apparatus according to claim 1, wherein the processor is further configured to:
detect an image referred to in a past diagnosis [… in which the supporting reference medical image is a diagnostic target…] (Fig. 53 at S630 & [0332] teaches the similar case search unit 300 determines (detects) similar cases (similar medical images). The Examiner interprets some of these as previously referred to by the user), as a secondary reference medical image, using the correspondence information (The Examiner interprets page number as correspondence information. [0233] teaches a scrollbar 761. The Examiner interprets the page numbers and scrollbar as used by the user to look through the pages.), and 
display the secondary supporting reference medical image on the display ([0233] teaches the display control unit 104 vertically scrolls through page after page of the medical book displayed in accordance with the amount of movement of the scrollbar 761, such that the user displays pages of the medical book and can find the preceding and following descriptions. The Examiner interprets the user as scrolling and referencing the page numbers to detect and display pages.)

Takata may not explicitly teach an image referred to in a past diagnosis in which the supporting reference medical image is a diagnostic target.
However, the limitation claims image information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed image information/labels was substituted with nothing. Because Takata teaches a system unit capable of detecting image information having data labels, substituting the image information/labels of the claimed invention for the image information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the image information/labels applied to the stored image data of the prior art with any other image information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Re. CLAIM 14, Takata teaches the diagnostic support apparatus according to claim 1, wherein the processor is further configured to display the similar diagnostic medical image on the display (101) as the supporting reference medical image (page) (Abstract teaches a display screen including a first display area displaying plural similar medical images received from the case search system. [0245] teaches detecting a selection of a similar medical image displayed in the case display area and displaying a page containing the selected similar medical image.)

Claims 7-9 are rejected under 35 U.S.C.103 as being unpatentable over Takata in view of Kolowitz et al. (US 2016/0147971 A1).

Re. CLAIM 7, Takata teaches the diagnostic support apparatus according to claim 1, wherein
the correspondence information includes […] (page number), and
the processor is further configured to determine a display mode of the supporting reference medical image using […] (page) (see Specification at para. 0044. [0198] teaches thumbnail images of similar cases that are similar to the search query image are displayed in order of similarity (a display mode) (necessarily determined). [0175] teaches the page number indicates the number (order/display mode) of the page of the medical book which contains the corresponding medical image. The Examiner interprets the order of page appearance as determined using the page numbers.)

Takata does not teach 
the correspondence information includes a degree of effectiveness indicating a degree of influence on the past diagnosis or
a display mode of the supporting reference medical image using the degree of effectiveness.

Kolowitz teaches 
	a degree of effictiveness indicating a degree of influence on the past diagnosis (Fig. 10, [0031] & [0122] teaches determining data relevancy by applying a preference filter to a feature set. Fig. 4, [0082] & [0122] teaches providing an indication of relevancy (degree of effectiveness), e.g. a score, of the data, e.g. an x-ray. The Examiner interprets Takata’s pages as having preference information.)
using the degree of effectiveness (Fig. 4 & [0082] teaches an imaging related clinical context (IRCC) processor provides a data presentation 416 and provides (uses) the indication of relevancy of the data.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method of controlling information terminal and recording medium of Takata to determine relevancy and provide an indication of relevancy and to use this information as part of the radiology contextual collaboration system as taught by Kolowitz, with the motivation of improving hospital operational efficiency, decreasing the burden on the patient for managing his or her care, and facilitating improved diagnosis in radiology or other healthcare areas, etc. (see Kolowitz at para. 0037, 0039, 0099, etc.)

Re. CLAIM 8, Takata/Kolowitz teaches the diagnostic support apparatus according to claim 7, wherein the processor is further configured to display the degree of effectiveness (Kolowitz’s indication of relevancy) so as to be associated with the supporting reference medical image (Takata’s page) (The Examiner interprets Takata’s medical book pages each as including a page number and an indication of relevancy.)

Re. CLAIM 9, Takata/Kolowitz teaches the diagnostic support apparatus according to claim 7, wherein the processor is further configured to determine display order of the supporting reference medical image (Takata’s page) (Takata [0198] teaches thumbnail images of similar cases that are similar to the search query image are displayed in order of similarity (necessarily determined). Takata Fig. 15 & [0175] teach page number indicates the number (display order) of the page of the medical book.) using the degree of effectiveness (Kolowitz’s indication of relevancy) (The Examiner interprets (1) Takata’s page numbers as determined using Kolowitz’s indication of relevancy and/or (2) Takata’s pages as displayed in order of relevancy.)

Claims 10-12 are rejected under 35 U.S.C.103 as being unpatentable over Takata in view of Watanabe et al. (US 2010/0192106 A1).

Re. CLAIM 10, Takata teaches diagnostic support apparatus according to claim 2, wherein 
the correspondence information includes […] (page number), and
the processor is further configured to determine a display mode of the supporting reference medical image (page) using […] (see Specification at para. 0044. [0198] teaches thumbnail images of similar cases that are similar to the search query image are displayed in order of similarity (a display mode) (necessarily determined). [0175] teaches the page number indicates the number (display mode/ order) of the page of the medical book which contains the corresponding medical image. The Examiner interprets the order of page appearance as determined using page numbers.)

Takata does not teach 
the number of references (in the past diagnosis) or
using the number of references.

Watanabe teaches
the number of references in the past diagnosis (Fig. 4 & [0028] teaches providing history (past diagnosis) information including image information and the number of viewing times (references). Fig. 13 teaches determining whether the number of viewing times is less than a set value.) and
using the number of references (Fig. 13 teaches using the number of viewing times to perform a selection at S5 or S6 and then display a screen at S7. Also, [0021] teaches setting and controlling a display form (display mode) of an image using viewing history information.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method of controlling information terminal and recording medium of Takata to provide history information and to use this information as part of the display apparatus and display method as taught by Watanabe, with the motivation of efficiently searching through displayed thumbnail images and making it easier for the user to review displayed images (see Watanabe at para. 0008 and 0011).

Re. CLAIM 11, Takata/Watanabe teaches the diagnostic support apparatus according to claim 10, wherein the processor is further configured to display the number of references (Watanabe’s number of viewing times) (see claim 10 prior art rejection) so as to be associated with the supporting reference medical image (Takata’s page) (The Examiner interprets pages as displayed with a respective number of viewing times.)

Re. CLAIM 12, Takata/Watanabe teaches the diagnostic support apparatus according to claim 10, wherein the processor is further configured to determine display order of the supporting reference medical image (Takata’s page) (Takata [0198] teaches thumbnail images of similar cases that are similar to the search query image are displayed in order of similarity (necessarily determined). Takata Fig. 15 & [0175] teach page number indicates the number (display order) of the page of the medical book.) using the number of references (Watanabe’s number of viewing times) (The Examiner interprets (1) Takata’s page numbers as determined using Watanabe’s number of viewing times and/or (2) Takata’s pages as displayed in order of number of viewing times.)

Response to Arguments
Rejections under 35 U.S.C. §112(a)
Regarding the rejection of claims 1-14 for claim 1 reciting “calculation of a degree of similarity”, which is not disclosed in accordance with the statute (i.e., lacks written description), the Applicant has amended claim 1 to obviate the rejection. As such, the rejection has been withdrawn.


Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-14, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive for at least the following reasons. Applicant argues:

	Re. “Since the supporting reference medical image is searched based on the correspondence information…, the burden on the computer in the search process is reduced (resources can be saved)” (Remarks, pg. 6):
	
	The Examiner respectfully submits that the argued computer is a general-purpose computer (see specification at para. 0030), and each additional element is a generic computer component. If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. The Applicant has not pointed to any paragraph(s) of the specification as setting forth a physical improvement to a recited additional element. The onus is on the Applicant to evidence support from the specification. 
	Further, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer (or to another technology) without reference to what is well-understood, routine, conventional activity (e.g., conventional computer implementation). MPEP § 2106.04(d)(1). Accordingly, using the recited generic computer components for obtaining, accessing, storing, comparing, detecting, referring to (i.e., using) or displaying data, as drafted, does not provide an improvement within the meaning of that word; the processor is not made to physically run faster, utilize fewer resources, or run more efficiently. There is no described improvement to the processor, and there is no other technology claimed that may or may not be improved. See Alice Corp.
	
	Regarding the rejection of Claims 2-14, the Applicant has not offered any arguments with respect to these claims, only submitting argument(s) for the claim from which they depend. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-14, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

	Re. “claim 1, as presented herein, makes it clear that the past-diagnostic medical image and the supporting reference medical image are both medical images (past cases) stored in the diagnostic medical image database, but differ in their detection methods… cited references fail to disclose or suggest such a system” (Remarks, pg. 6):

	The Examiner respectfully submits the basis of rejection as afforded by RCE. Given broadest reasonable interpretation, Takata teaches or renders obvious the claim features of claim 1. For example, Takata teaches (given BRI) the recitation of “detect the past-diagnostic medical image similar to the target diagnostic medical image from the diagnostic medical image database, as a similar diagnostic medical image”. [0198] teaches the case display area 710 of the similar case data display area 770 is an area where thumbnail images of similar cases that are similar to the search query image (target medical image, see [0006]) are displayed (necessarily detected) in order of similarity; and a thumbnail image is an example of a similar medical image (past-diagnostic medical image). 
	The Examiner notes that “similar” is synonymous with “identical” – the target image transmitted in Takata to the information terminal (see Fig. 52 & 53) could likewise be detected (necessitated for transmission) as a similar diagnostic medical image as it is identical to the search query image.

	Regarding the rejection of Claims 2-14, the Applicant has not offered any arguments with respect to these claims, only submitting argument(s) for the claim from which they depend. As such, the rejection of these claims is also respectfully maintained.	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2012/0299818 A1) for teaching medical information display apparatus.
Tajima et al. (US 2016/0081648 A1) for teaching image analysis device.
Enomoto et al. (US 2016/0086328 A1) for teaching radiographic image analyzing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626